DETAILED ACTION

Status of Claims
Claims 1-22 are pending.  Of the pending claims, claims 1-13 and 18-20 are presented for examination on the merits, and claims 14-17, 21, and 22 are withdrawn from examination.
Claims 1, 5, 6, and 8 are currently amended.  Claim 14 is withdrawn-currently amended.  Claims 21 and 22 are new.

Election by Original Presentation
Newly submitted claims 21 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The newly submitted claims and the previously examined claims are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process.  MPEP § 806.05(f).  In the instant case, the process as claimed can be used to make another and materially different product, such as a magnetic material containing an intercalated phase in an amount of 25% by volume or 75% by volume.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Previous Objection to the Drawings
The previous objection to the drawings is withdrawn in view of the amendments to the specification and the replacement drawing sheet each filed on 12/02/2021.

Status of Previous Objection to the Specification
The previous objection to the abstract is withdrawn in view of the amendment to the abstract filed 12/02/2021.
The previous objection to the specification is withdrawn in view of the amendments to claims 5 and 6.


Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 1-13 and 18-20 under 35 U.S.C. § 112(b) is withdrawn in view of the amendments to claims 1 and 8.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 9, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0258513 (A1) to Suetsuna et al. (“Suetsuna”).
Regarding claim 1, Suetsuna teaches a pressed powder magnetic material containing (i) flaky magnetic metal particles and (ii) an interposed (intercalated) phase.  Abstract; FIG. 10.  The pressed powder comprises a plane, and the flaky metal particles comprise a flat surface, the plane of which is at an angle of 0-30 degrees.  Para. [0111]; Fig. 18.
The flaky magnetic metal particles can contain Fe, Co, and Ni.  Para. [0055]-[0057].  Their average thickness can be 10 nm to 100 µm, and the aspect ratio (average length to thickness) is between 5 and 10,000.  Para. [0047]-[0049].
The interposed phase contains at least one second element selected from the group consisting of O, C, N, and F.  Para. [0093].  The interposed phase can be present in an amount of 0.01-80 wt.%.  Para. [0098].
There may be no pores in the magnetic material.  Para. [0104].
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       
Regarding claims 2 and 3, the magnetic powders and the pressed powder material magnet have a difference in coercivity or 1% or more.  Para. [0116]-[0118], [0143], [0146], [0147].  
Regarding claim 4, the magnetic flaky particles can be covered with a coating layer having a thickness of 0.1 nm to 1 µm and containing at least one of O, C, N, and F.  Para. [0085].
Regarding claim 9, the interposed (intercalated) phase can be a polyimide-based resin.  Para. [0108], [0207].
Regarding claim 11, each flaky magnetic metal particle can have either or both of a plurality of concavities and convexities arranged in a first direction, each having a width of 0.1 µm more, a length of 1 µm or more, and an aspect ratio of 2 or higher.  Abstract; para. [0044].
Regarding claim 12, the lattice strain of the flaky magnetic metal particles ranges from 0.01% to 10%.  Para. [0064].
Regarding claim 13, the flaky magnetic metal particles can have small magnetic particles in a number of 5 or more particles on the surface of the particles.  Para. [0072], [0134]; Fig. 8.  The small magnetic particles can contain at least one element selected from the group consisting of Fe, Co, and Ni and having an average particle size of 10 nm to 1 µm.  Para. [0072], [0134].
Regarding claim 18, the magnetic material can be used in rotating electric machine.  Title; claim 20.
Regarding claim 19, the magnetic material can be used in a magnetic wedge.  Para. [0059], [0120], [0154], [0162], [0220].
Regarding claim 20, the magnetic material can be used in a core.  Para. [0225] – clause 20.

Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna, as applied to claim 1 above, and further in view of US 2007/0149758 (A1) to Wang et al. (“Wang”).
Regarding claims 5 and 6, Suetsuna teaches an interposed (intercalated) phase that can be a polyimide-based resin (para. [0108], [0207]), but is silent about weight reduction.
Wang, directed to an aromatic acid and polyimide, teaches polyimides that have a Td5% weight reduction temperature (temperature at which the weight of the film reduced by 5%) of around 421-550oC.  Para. [0058], [0088]; Table 2.  This temperature exceeds 180oC, suggesting stability at that lower temperature (resin has a weight reduction percentage of 5% or less after heating for 3000 hours at 180oC).  It would have been obvious to one of ordinary skill in the art to have selected a polyimide having such a high Td5% temperature because it would ensure the stability of the magnets in Suetsuna.
Regarding claims 7 and 8, Wang discloses glass transition temperatures (Tg) of about 254oC to about 394oC (Table 2), which does not exceed the thermal oC (para. [0058]) (no glass transition point exceeding the thermal decomposition temperature).
Regarding claim 10, Wang teaches a repeating unit as follows (page 2 – general formula (4)):

    PNG
    media_image1.png
    92
    137
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered, but they are not persuasive.
Applicant’s position is that the claimed ranges of intercalated phase, void volume ratio, and average angle of orientation are critical to achieve advantageous and unexpected results demonstrated by the instant invention.  Applicant states that when all three conditions are met, the magnet has high strength, high saturation magnetization, and high magnetic permeability even in a high-temperature environment for a long time.
Applicant further states that Suetsuna is silent as to the ranges of the intercalated phase at a volume ratio of 4% to 17%, a voids volume ratio of 30% or less, and an average angle orientation of 10o or less between the flat surface and the plane of the magnetic material.
In response, Suetsuna teaches that the angle between flaky metal particles and a flat surface of the magnet is 0-30 degrees (para. [0111]; Fig. 18), which encompasses 
With respect to the argument that the claimed ranges are critical and produce unexpected results, expected beneficial results are evidence of obviousness.  See MPEP § 716.02(c)(II).  In the present instance, Suetsuna teaches ranges that fully encompass or fall inside the claimed range and limit the ranges for the same or similar reasons as the instant invention.  For example, Suetsuna teaches an angle of 0-30 degrees between flaky metal particles and a flat surface, and this angle range is broader than the claimed range.  However, Suetsuna also teaches a narrower range of 0-10 degrees inclusive (para. [0111]), which is identical to the claimed range and which keeps the diamagnetic field small and enables a high magnetic permeability.  The instant invention limits the angle to 0-10 degrees for the purpose of making the diamagnetic field smaller and increasing magnetic permeability (para. [0113]).  Thus, Suetsuna recognizes the importance of the claimed range.
A similar analysis can be applied to the interposed (intercalated) phase.  Suetsuna’s narrowest range is 0.1-40 wt.% (para. [0098]).  However, Suetsuna recognizes that when the interposed phase is too large, the proportion of flaky magnetic metal particles that exhibit magnetic properties becomes too small, thereby producing a lower saturation magnetization or magnetic permeability of the pressed powder material (para. [0098]).  If the proportion of interposed phase is too small, there is not enough 
Therefore, the instant invention does not display unexpected results over the claimed ranges because Suetsuna teaches ranges that fall within, are identical to, and/or fully encompass the claimed ranges and Suetsuna teaches selecting from within its ranges for the same reasons outlined in the present invention, thereby indicating that the results of the instant invention are not unexpected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 15, 2022